Bailey, J. Le Clair recovered a judgment against Goode before a justice of the peace of Cook county, for $44 and costs, from which judgment Goode appealed to the circuit court. Before the cause was reached for trial in its order on the docket, a preliminary call of the docket was had in advance of the regular call for trial, and the defendant not appearing, the appeal was dismissed at his cost for want of prosecution, with judgment against him for statutory damages, and an order for a procedendo to the justice. The record fails to show any rule of practice in the circuit court providing for preliminary calls of the docket, so that the case involves the same identical question decided in Kilian v. Clark, 9 Bradwell, 426, and Titley v. Kaehler et al. Id. 537; and for the reasons stated in the opinions in those cases, the judgment will be reversed and the cause remanded. Judgment reversed.